Citation Nr: 0420627	
Decision Date: 07/29/04    Archive Date: 08/05/04	

DOCKET NO.  94-41 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the postoperative residuals of medial meniscectomy of the 
right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee, associated with 
the postoperative residuals of right medial meniscectomy. 

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, 
associated with the postoperative residuals of right medial 
meniscectomy. 

4.  Entitlement to an effective date earlier than April 7, 
1993 for the assignment of a combined 70 percent evaluation 
for the veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In correspondence of December 2003, the veteran withdrew his 
appeal regarding the issue of entitlement to an automobile or 
other conveyance and adaptive equipment.  While in February 
2004, the veteran once again raised the issue of entitlement 
to an automobile or other conveyance and adaptive equipment, 
that issue is not properly developed or certified for 
appellate review, and, accordingly, is not currently before 
the Board.  Under the circumstances, the sole issues 
remaining for appellate review are those listed on the title 
page of this decision.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.

REMAND

A review of the record in this case raises some question as 
to the severity of the veteran's service-connected right and 
left knee disabilities, and degenerative disc disease of the 
lumbosacral spine.  In that regard, the veteran last 
underwent a VA orthopedic examination for compensation 
purposes in May 2002, more than 2 years ago.  While in April 
2004, the veteran was afforded a VA examination of his spine, 
that examination was conducted solely for the purpose of 
determining the relationship, if any, between the veteran's 
cervical spine complaints and his service-connected low back 
disability.  Outpatient treatment records currently on file 
do not present findings in sufficient detail to enable the 
Board to thoroughly evaluate the current extent of the 
disabilities at issue.  Significantly, at the time of a 
previous orthopedic examination in December 1995, the veteran 
received a diagnosis of bilateral knee instability, requiring 
the wearing of knee braces.  However, as of the time of the 
aforementioned VA examination in May 2002, the veteran gave 
no history of (significant) instability.  Under the 
circumstances, further development of the evidence is 
warranted prior to a final adjudication of the veteran's 
current claims.

The Board further notes that, at the time of a Supplemental 
Statement of the Case in February 2004, the veteran was 
furnished various laws and regulations governing the 
evaluation of service-connected low back disabilities, and, 
specifically, intervertebral disc syndrome.  However, the 
regulations provided to the veteran at that time were 
incomplete.  More specifically, the RO failed to provide the 
veteran with various provisions of the General Rating Formula 
for Diseases and Injuries of the Spine which became effective 
September 26, 2003.  Moreover, neither the veteran nor his 
representative have been furnished the two "Notes" added to 
Diagnostic Code 5243 as of June 10, 2004.  See 69 FR 32449 
(June 10, 2004).  Such action is necessary prior to 
adjudication of the veteran's claim for an increased 
evaluation for service-connected degenerative disc disease of 
the lumbosacral spine.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding certain correspondence, 
the RO has failed to provide the veteran and his 
representative with adequate notice of the VCAA, or of the 
information and evidence needed to substantiate his claims.  
In that regard, a letter of August 2001 is too general and 
inherently vague to satisfy the notice and duty to assist 
requirements of the VCAA.  While in October 2002 and January 
2003, the veteran was furnished additional letters purporting 
to inform him of the various provisions of the VCAA, those 
letters concerned exclusively the issue of a total disability 
rating based upon individual unemployability, an issue not 
currently before the Board.  While in August 2003, the 
veteran was once again purportedly informed of the various 
provisions of the VCAA, no mention was made of the issue of 
an increased evaluation for his service-connected left knee 
disability, or of an earlier effective date for the award of 
a 70 percent evaluation for his service-connected 
disabilities.  Moreover, the evidence in possession of the RO 
failed to include VA orthopedic and spine examinations 
conducted in May 2002.  Such lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and his representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio supra), they should be 
given the opportunity to respond.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the current severity of his 
service-connected right and left knee 
disabilities, and degenerative disc 
disease of the lumbosacral spine.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.

The examiners should be asked whether 
pain or weakness significantly limits 
functional ability during flare-ups with 
regard to the low back and both knees.  
The examiners should also be asked to 
determine whether the low back and knees 
exhibit weakened movement, excess 
fatigability or incoordination.  If 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note that in the 
report accordingly.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to the severity 
of the veteran's service-connected low 
back disability, to include specific 
information regarding the frequency and 
duration of incapacitating episodes 
during the past 12 months.  The examiner 
should, additionally, specifically 
comment as to the degree of limitation of 
motion directly attributable to the 
veteran's low back disability, and the 
presence or absence of ankylosis 
(favorable or unfavorable) of the 
thoracolumbar spine.  Finally, the 
orthopedic examiner should specifically 
comment as to the presence or absence of 
arthritis and/or instability in each of 
the veteran's knees.

Following completion of the neurologic 
examination, the neurologic examiner 
should specifically comment regarding any 
neurologic manifestations directly 
attributable to the veteran's service-
connected low back disability.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners.  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination reports.

4.  The RO should then review the 
veteran's claims for increased 
evaluations for his service-connected 
right and left knee disabilities, and 
degenerative disc disease of the 
lumbosacral spine, as well as for an 
effective date earlier than April 7, 1993 
for the assignment of a combined 
70 percent evaluation for the veteran's 
service-connected disabilities.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in 
February 2004, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In that 
regard, the attention of the RO is drawn 
to those provisions of the rating 
schedule governing the evaluation of 
service-connected intervertebral disc 
syndrome (Diagnostic Code 5293) prior to 
September 23, 2002, and during the period 
from September 23, 2002 to September 26, 
2003, as well as those recently-revised 
criteria for the evaluation of 
intervertebral disc syndrome (Diagnostic 
Code 5243) and/or other disabilities of 
the spine which became effective 
September 26, 2003.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



